

113 S1588 IS: To amend title 38, United States Code, to expand eligibility for reimbursement for emergency medical treatment to certain veterans that were unable to receive care from the Department of Veterans Affairs in the 24-month period preceding the furnishing of such emergency treatment.
U.S. Senate
2013-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1588IN THE SENATE OF THE UNITED STATESOctober 28, 2013Ms. Hirono (for herself, Mr. Moran, Mr. Isakson, and Mr. Begich) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to expand eligibility for reimbursement for emergency medical treatment to certain veterans that were unable to receive care from the Department of Veterans Affairs in the 24-month period preceding the furnishing of such emergency treatment.1.Expansion of emergency
			 treatment reimbursement for certain veteransSection 1725(b)(2)(B) of title 38, United
			 States Code, is amended—(1)by inserting (i) after
			 (B);(2)by striking the
			 period at the end and inserting ; or; and(3)by adding at the
			 end the following:(ii)the veteran was unable to receive
				care under this chapter within such 24-month period because of a waiting period
				imposed by the Department with respect to a new patient examination of such
				veteran..